Citation Nr: 0431622	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  97-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

2.  Entitlement to service connection for plantar fasciitis 
with hammer toes of the left foot.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of the excision of an abscess on 
the left forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1973 
to January 1974 and active duty from June 1975 to July 1976.

In an April 1978 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a right foot condition.  The veteran 
was notified of that decision and did not appeal, and the 
April 1978 decision is final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1977).  He again claimed entitlement to 
service connection for a right foot disorder, and in a 
September 1996 rating decision the RO denied that claim.  In 
the September 1996 rating decision the RO also denied 
entitlement to a compensable rating for the residuals of the 
excision of an abscess on the left forearm.  The veteran 
perfected an appeal of the September 1996 decision.

The veteran then clarified the intent of his claim to include 
hammer toes and plantar fasciitis in both feet.  In a 
February 1997 rating decision the RO denied entitlement to 
service connection for hammer toes and plantar fasciitis in 
both feet.  The veteran also perfected an appeal of the 
February 1997 decision.

In the September 1996 decision the RO denied service 
connection for a right foot disorder without addressing the 
issue of whether new and material evidence had been received 
to reopen the previously denied claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Regardless of the RO's characterization 
of the issue, however, the Board is without jurisdiction to 
consider the substantive merits of the claim for service 
connection in the absence of a finding that new and material 
evidence has been received.  The Board finds, therefore, that 
the proper issue on appeal is whether new and material 
evidence has been received to reopen the previously denied 
claim.  The Board also finds that it can address that issue 
in the first instance without prejudice to the veteran 
because the Board will be applying a more liberal standard of 
review than that applied by the RO.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In a January 2000 supplemental statement of the case the RO 
increased the rating for the residuals of the excision of an 
abscess on the left forearm from zero to 10 percent.  The 
veteran has continued to assert that a higher rating is 
warranted.  The Board finds, therefore, that this issue 
remains in contention.

The issue of entitlement to plantar fasciitis and hammer toes 
of the left and right feet is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The AMC 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence.

2.  The RO denied entitlement to service connection for a 
right foot disorder in April 1978.  The veteran was notified 
of that decision and did not appeal.

3.  The evidence received subsequent to the April 1978 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
right foot disorder that is related to service, and it must 
be considered in order to fairly decide the merits of his 
claim.

4.  The residuals of the excision of an abscess on the left 
forearm are manifested by tender scars and recurrent 
dermatitis on the volar aspect of the left forearm.


CONCLUSIONS OF LAW

1.  The April 1978 rating decision in which the RO denied 
entitlement to service connection for a right foot disorder 
is final, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C. §§ 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1977); 
38 C.F.R. § 3.156 (1994).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of the excision of an abscess on 
the left forearm are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7806, 
7819 (1994); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 
7801-7806, 7819 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the plantar fasciitis and hammer 
toes on the right foot were caused by being forced to march 
in combat boots that were too small during service.  He also 
claims that a higher rating is warranted for the residuals of 
the excision of an abscess on the left forearm because the 
in-service injury has resulted in paralysis and contractures 
of the left arm.

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which have been codified at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  If VA determines that 
new and material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
See Paralyzed Veterans of America, et. al., 345 F.3d at 1342; 
38 C.F.R. § 3.159(b) and (c) (2003).

Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2003 by 
informing him of the evidence required to establish 
entitlement to service connection and a higher rating.  The 
RO also informed him of the information and evidence that he 
was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran was also provided with a copy of the appealed 
rating decisions, a statement of the case, and supplemental 
statements of the case.  In these documents the RO provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim and the requirement to submit medical evidence that 
established entitlement to the benefits he sought.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence identified by the veteran that the RO was 
unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 183.

Although the December 2003 notice was sent following 
September 1996 and February 1997 decisions, the veteran has 
had more than 10 months following the notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the December 2003 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the substantive merits of the veteran's 
claims in a February 2004 supplemental statement of the case.  
In re-adjudicating the claims the RO considered all the 
evidence of record and conducted a de novo adjudication of 
his claims.  In resolving his appeal the Board will also 
consider all the evidence now of record on a de novo basis.  
The veteran presented evidence at a hearing in September 
1997.  For these reasons the Board finds that the veteran has 
not been prejudiced by having been notified of the evidence 
needed to substantiate his claim following the RO's September 
1996 and February 1997 unfavorable decisions, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  As will be shown below, 
the Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
a right foot disorder.  The Board has also determined, 
however, that additional development is required prior to 
considering the substantive merits of the claim.  The issue 
of entitlement to service connection for plantar fasciitis 
and hammer toes of the right foot is, therefore, being 
remanded to the RO to complete that development.

Regarding the claim for an increased rating for the residuals 
of the excision of an abscess on the left forearm, the RO has 
obtained the VA and private treatment records the veteran 
identified, and provided him multiple VA examinations.  The 
Board notes that documents in the claims file indicate that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA).  The documents also indicate, 
however, that he was awarded benefits based on his 
psychiatric impairment, not a foot or left arm disorder.  The 
Board finds, therefore, that the evidence in the SSA claims 
file is not shown to be relevant to the issues on appeal, and 
need not be considered in resolving the veteran's appeal.  
See Allday v. Brown, 7 Vet. App. 517 (1995) (VA does not have 
a duty to obtain evidence if the relevance of the evidence 
has not been shown).  

The veteran and his representative have been provided the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim for an increased 
rating for the residuals of the excision of an abscess on the 
left forearm.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

New and Material Evidence for a Right Foot Disorder

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1977).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1994).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The veteran's service medical records show that he was 
referred to the Podiatry Clinic in February 1976 due to right 
foot pain.  The podiatry evaluation, if it was conducted, is 
not documented in the available records.  He also incurred a 
right ankle sprain in March 1976.  He was given a temporary 
limited profile due to the right ankle sprain.  He complained 
of "foot trouble" when examined for separation from service 
in June 1976, but any examination that was then conducted is 
not documented in the records.

The veteran initially claimed entitlement to service 
connection for pain in both feet in January 1978.  
Examination in March 1978, including an X-ray study, revealed 
no abnormalities in the feet.  In the April 1978 rating 
decision the RO granted service connection for the residuals 
of plantar warts on the left foot, and denied service 
connection for a right foot condition.  The RO denied service 
connection on the basis that there was no evidence of a right 
foot disability in service, and no evidence of a current 
disability of the right foot.

The evidence received subsequent to the April 1978 decision 
includes private treatment records showing that the veteran 
was treated for bilateral plantar fasciitis and that he 
underwent surgery for hammer toes on the right foot in 
December 1996.  This evidence is new, in that the evidence of 
record in April 1978 did not show that the veteran had a 
disability pertaining to the right foot.  The evidence is 
also material because it indicates that the veteran has a 
right foot disability that may be related to the ankle sprain 
that he experienced in service.  The Board finds, therefore, 
that evidence that is both new and material has been 
received, and the claim of entitlement to service connection 
for a right foot disorder is reopened.

As previously stated, the Board also finds that additional 
development is required prior to considering the substantive 
merits of the veteran's claim.  This issue is, therefore, 
being remanded to the RO for completion of that development.

Increased Rating for the Residuals of an Abscess on the Left 
Forearm

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If application of the revised regulation results in 
a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the February 2004 supplemental statement of the case and 
considered those regulations in continuing the 10 percent 
rating that was in effect.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied, in the absence of a finding that 
such consideration is not prejudicial to the veteran).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
Diagnostic Code 7806 for eczema provided a 30 percent rating 
if there was constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 10 percent rating 
applied if there was exfoliation, exudation or itching 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118 (1994).

Pursuant to the revised Rating Schedule, Diagnostic Code 7801 
indicates that a 20 percent rating is applicable for a deep 
scar (one associated with underlying soft tissue damage) not 
on the head, face, or neck that causes limited motion, if the 
scar exceeds 12 square inches or 77 square centimeters.  A 
maximum 10 percent rating is applicable under Diagnostic Code 
7802 for a scar other than on the head, face, or neck, that 
is superficial and does not cause limited motion, if the area 
of the scar is 144 square inches or greater.  38 C.F.R. 
§ 4.118 (2004).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2004).

Diagnostic Code 7806 provides a 30 percent rating if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is applicable if at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The service medical records disclose that the veteran 
developed cellulitis in the left forearm after injuring the 
arm on barbed wire.  After being treated in the field he was 
hospitalized for nine days for incision and drainage of the 
abscess that formed due to the cellulitis.  The wound was 
shown to be clean when he was discharged from the hospital, 
and he was given a temporary limited profile following 
discharge and return to duty.  In April 1976 the wound was 
healed and non-tender, with no evidence of swelling, 
induration, or limited motion of the elbow.  An examination 
on separation from service in June 1976 was not documented.

The VA examination in March 1978 revealed two well healed 
scars on the proximal volar aspect of the left forearm.  One 
scar was one and a quarter inch long, and the second was one-
half inch long.  Both scars were non-tender and non-adherent, 
with no atrophy, tissue defect, or limitation of motion of 
the joints.  In the April 1978 rating decision the RO granted 
service connection for the residuals of an excision of an 
abscess on the left forearm, and rated the disorder as non-
compensable.

In a July 1984 statement the veteran complained of pain in 
the left elbow, and stated that he had had to stop working as 
an emergency medical technician because he was unable to lift 
without pain.  Examination of the left upper extremity in 
January 1987 revealed no abnormalities other than the 
previously documented scars, and the examiner determined that 
there was no functional impairment in the left arm or hand.

VA treatment records show that in February 1991 the veteran 
complained of increasing pain and stiffness in the elbow 
since 1975.  The range of motion of the left elbow was from 
10 degrees of extension to 120 degrees of flexion, and the 
range of motion of the wrist and hand was normal.  Following 
electromyography, his complaints were assessed as median and 
ulnar neuropathy.  He then refused exploratory neurolysis of 
the left arm.  The etiology of the neuropathy was not clear, 
but the physician found that it could be due to the in-
service injury, the veteran's long history of alcohol abuse, 
or diabetes mellitus.  Multiple X-ray studies of the left 
elbow, wrist, and hand since February 1991 have shown no bone 
or joint abnormalities in the left upper extremity.

In conjunction with a September 1991 VA examination the 
veteran reported experiencing constant pain and stiffness in 
the left arm, and that he was unable to straighten the arm.  
Examination revealed, however, full range of motion in the 
left elbow.

The veteran underwent physical therapy for the left elbow in 
July 1994, and was shown to lack 60 degrees of full extension 
of the left forearm.  Examination by an orthopedist in July 
1994 showed that the elbow lacked only five degrees of full 
extension.

A September 1996 VA treatment record indicates that the 
veteran was seen in the Rehabilitation Medicine Clinic, when 
he reported having incurred trauma to the left elbow due to a 
fall from a tank while in service.  The veteran also reported 
that the in-service injury had lead to debridement of the 
left elbow joint to remove bone chips and foreign bodies, 
which is not substantiated by the contemporaneous records.  
In addition, he reported having pain and decreased range of 
motion in the left elbow since the "operation."  He also 
had paresthesias in the left hand and weakness in the entire 
left arm.  The physician found that his psychiatric history 
was significant for diagnoses of depression, alcohol abuse, 
and a schizoaffective disorder.  The physician referenced an 
X-ray in September 1991 that had shown no evidence of a 
fracture or dislocation.  

Examination of the left upper extremity revealed no evidence 
of atrophy.  There was decreased sensation along the 4th and 
5th digits and in the 7th and 8th dermatomes.  The physician 
was unable to determine the range of motion of the left 
shoulder due to the veteran's non-compliance.  He was able to 
move the left elbow from 50 to 110 degrees, which the 
physician assessed as a flexion contracture.  The physician 
then referred the veteran to Occupational Therapy to increase 
the range of motion of the joints in the left upper 
extremity.

The veteran received occupational therapy in December 1996 
for contractures of the left elbow, status post trauma, with 
possible ulnar neuropathy.  The treatment summary indicates 
that his attendance was erratic, and that he had shown no 
improvement with therapy.

The veteran underwent a VA medical examination in March 1997 
in order to determine the extent of the residuals of the in-
service injury to the left arm.  He then complained of 
weakness and chronic pain in the left upper extremity, 
without relief with the non-steroidal anti-inflammatory drugs 
he was then taking.  Although he was left handed, he 
primarily used his right hand due to the disability in the 
left upper extremity.  He wore a resting splint on the left 
arm.

Examination revealed a one-inch scar in the left cubital 
fossa that was healed.  There was no keloid formation, 
adherence, herniation, inflammation, swelling, depression, or 
lack of vascular supply.  The veteran claimed that the scar 
was tender to palpation.

Examination also revealed flexor contracture of the left 
elbow, the inability to open the left fist, significant 
limitation of motion of the left shoulder, and reduced 
sensation below the elbow.  The veteran was able to move the 
left elbow to 110 degrees of flexion, but was unable to 
extend the joint beyond 55 degrees.  There was no evidence of 
swelling.  X-ray studies of the left wrist, hand, shoulder, 
and elbow were all negative.  The examiner reviewed the 
claims file and the veteran's medical records, and noted that 
multiple prior examinations had failed to reveal any 
objective findings in the left upper extremity.  The examiner 
also noted the veteran's significant psychiatric history and 
provided the opinion that the left upper extremity symptoms 
could be due to a conversion reaction.

Electromyography (EMG) was conducted in July 1997, which 
revealed left median, ulnar, and radial neuropathy, due to 
compressive or entrapment lesions.  The veteran also had 
bilateral carpal tunnel syndrome.

The veteran was evaluated in the Rehabilitation Medicine 
Clinic in May and July 1997, at which times the physician 
noted that he had incurred a traumatic injury to the left 
elbow in 1974.  He had been referred to Occupational Therapy 
for range of motion exercises and a home exercise program, 
which he had not been performing.  Examination then revealed 
significant limitation of motion of the left shoulder and 
left wrist, and a claw deformity of the left 4th and 5th 
fingers.  The veteran was, however, able to appose and oppose 
the thumb with the 1st and 2nd fingers.  The physician found 
that the veteran had flexion contractures of the left elbow 
and wrist and decreased range of motion of the left shoulder 
secondary to trauma.  The physician recommended a referral to 
the Orthopedic Clinic for surgical intervention, but the 
veteran refused surgery.  He was again referred to 
Occupational Therapy to improve the range of motion of the 
joints.

The veteran testified at a September 1997 hearing that he was 
unable to use his left arm at all.  He also testified that 
the scars were very painful, that he had pain in the entire 
left arm, and that the medication he took did not relieve the 
pain.  He stated that he was unable to bend the arm due to 
the contractures.

The veteran presented the report of a January 1998 private X-
ray study of the left elbow and forearm.  That study revealed 
no evidence of a gross fracture or dislocation.  The soft 
tissues were unremarkable, and there were no abnormalities in 
the bones or soft tissue of the forearm.

In a statement received in March 1998 the veteran complained 
of recurring abscesses on the left forearm since the in-
service injury.  He stated that he suffered from chronic, 
severe "itching and oozing of body fluids" due to the 
"recurrent abscesses."  He also stated that he had been 
given antibiotics because the "abscesses" became infected, 
and that he experienced severe pain due to the "abscesses," 
for which he had been given Oxycodone.  In support of these 
contentions he submitted private treatment records from 
Gouverneur Hospital showing that in January 1998 he reported 
having skin lesions on the left upper extremity off and on 
for the previous 20 years.  He was then treated for a rash on 
the left forearm that was diagnosed as allergic dermatitis.  
In February and April 1998 the treating dermatologist entered 
a diagnosis of pyoderma.  The dermatologist also described 
the scars on the left forearm as well healed.

In June 1998 the veteran reported that he had been given 
morphine due to the severity of the pain he experienced in 
the left arm.

In an April 1999 statement the veteran asserted that the skin 
disorder on the left forearm was caused by the "abscess" 
that he had in service.  He stated that he scratched the skin 
lesions because they itched, which caused them to become 
infected and turn into "little abscesses."  He then 
submitted a report from his physician showing that he had 
chronic pruritis due to recurrent pyoderma on the left 
forearm, and that he had incurred trauma to the left forearm 
while in service.  The physician did not indicate that the 
recurring pyoderma was due to the in-service trauma.  The 
veteran also submitted color photographs showing a rash on 
the left forearm.  These photographs show that the veteran is 
able to nearly fully extend the left forearm.

The RO again provided the veteran VA medical examinations in 
September 1999 in order to evaluate the severity of the left 
arm disability.  During the dermatology examination he 
reported that he had multiple secondary abscesses resulting 
from the abscess that had occurred in service, which caused 
itching.  On examination the entire left arm was tender to 
palpation.  There was also evidence of ulceration/breakdown 
of the skin, underlying tissue loss, erythema, and 
significant disfigurement.  The examiner also found decreased 
extension of the arm, which the examiner found to be more 
likely related to a bone problem rather than the skin 
problem.

The joint and muscle examination revealed a five-inch reddish 
area on the left forearm.  That examiner found no evidence of 
tissue loss or adhesions.  The veteran complained of chronic 
pain in the entire left arm, for which he had been given 
Oxycodone.  The examiner noted that the veteran had flexion 
contractures of the left elbow, the left wrist, and the 
fingers.  There was virtually no movement possible in the 
joints of the left upper extremity, except for limited 
movement of the left shoulder.  The left elbow was fixed at 
45 degrees, the left wrist was fixed in the neutral position, 
and all fingers were in flexion contractures.  Strength in 
the left arm was also decreased.  There was no evidence of 
dislocations, subluxations, or inflammatory arthritis.  The 
examiner noted that an EMG had revealed ulnar and radial 
neuropathy of the left upper extremity, probably secondary to 
compressive or entrapment lesions.  X-ray studies of the left 
arm were all within normal limits.  The examiner provided the 
opinion, which was based on review of the claims file, that 
it was highly unlikely that an old drained abscess on the 
left forearm had caused the multiple contractures in the left 
upper extremity.

The veteran was seen in the Neurology Clinic in October 1999 
due to his complaint of left arm pain.  He then reported 
having had an abscess in the arm followed by flexion 
contractures in the left upper extremity, and pain in the arm 
for the previous 24 years.  He also reported having had 
multiple surgical procedures on the arm, and refused an 
orthopedic consultation.  (Other than the drainage of the 
abscess in service, the veteran has had no surgery on the 
left arm.)  The neurologist noted that the veteran had 
difficulty opening the hand, but that the extremity could not 
be examined due to the veteran's lack of compliance.  The 
veteran complained of extreme pain in the arm because he had 
not received his medications recently.  The neurologist noted 
that the veteran had been given physical therapy in the past, 
but that he had been discontinued from physical therapy and 
was not interested in returning.  Examination revealed 
increased muscle tone in the left upper extremity, decreased 
strength due to pain, and decreased sensation below the 
elbow, but no other abnormalities.  The neurologist noted 
that the veteran had refused surgery and that he was 
maintained on chronic opiates, and then renewed the 
prescription for Oxycodone.  The prescription for Oxycodone 
was renewed less than a month later.

The veteran underwent an additional VA examination in 
November 1999, which included review of the evidence in the 
claims file.  Examination at that time again showed a 5.0 by 
1.5 inch hyperemic area in the left antecubital fossa, a 
healed half inch scar in the same area, and tenderness 
throughout the left upper extremity.  There was no evidence 
of ulceration, inflammation, or underlying tissue loss 
regarding the scar or hyperemic area.  The examiner noted the 
previously documented flexion contractures in the left upper 
extremity.  There was no evidence of adhesions or muscle 
herniation, and the examiner found that there was no 
objective evidence of any damage to the muscles in the left 
arm.

During a November 1999 neurology examination the veteran 
reported that during service he had fallen 20 feet from the 
top of a tank, resulting in trauma to the left forearm that 
had required a three-week hospital stay and debridement.  He 
also reported that he began experiencing weakness and 
numbness after the fall, and the examiner found that the 
injury had caused a profound sensory and motor deficit 
despite rehabilitation.  The veteran experienced significant 
pain, which was treated with Oxycontin, and recurrent 
"abscesses" on the left forearm.  Examination at that time 
revealed that the left elbow was frozen at 30 degrees of 
flexion (in September 1999 it was frozen at 45 degrees), the 
left wrist was frozen in line with the arm, and that all 
fingers in the left hand were frozen in flexion.  The veteran 
was unable to move any of these joints due to pain.  There 
was also decreased sensation distal to the left elbow.  The 
veteran also had open sores on the medial elbow.  The 
examiner provided a diagnosis of severe post-traumatic ulnar, 
radial, and median neuropathy, complicated by post-traumatic 
abscess.  The examiner indicated that the recurrent abscesses 
suggested osteomyelitis or some other smoldering infection, 
but none of the extensive medical evidence shows 
osteomyelitis or any other musculoskeletal infection in the 
arm.  The examiner also found that the major reason for the 
neurological dysfunction was the trauma secondary to the 
fall.

Based on the evidence shown above, in a January 2000 rating 
decision the RO established a separate grant of service 
connection for left ulnar, radial, and median neuropathy as 
secondary to the residuals of an abscess of the left forearm.  
The RO assigned a 40 percent rating for the disorder 
effective in March 1998.  In that rating decision the RO also 
denied entitlement to service connection for multiple joint 
contractures and muscle injuries of the left upper extremity.  
The veteran was notified of the rating assigned for the 
neurological impairment and the denial of service connection 
for the joint contractures and muscle injuries, and did not 
appeal.  For that reason those issues are not now before the 
Board.

The veteran was seen in the Pain Clinic at the VA medical 
center (MC) in December 1999, at which time the left elbow, 
wrist, and hand were found to be in fixed position.  The 
veteran again complained of debilitating pain in the left 
arm, for which he was seeking Oxycodone.  The treatment 
provider found that examination of the left arm could not be 
done due to the veteran's complaint of pain, but that there 
was no evidence of atrophy in the left upper extremity, 
including the small muscles of the hand.  He was, however, 
given prescriptions for Oxycodone and Oxycontin.  Urine 
testing at that time began to show negative results for 
opiates, but positive results for amphetamine and cannabis.  
Following multiple urine tests with the same findings, the 
Oxycodone and Oxycontin were discontinued in August 2000 due 
to the veteran's "improper" use of the narcotics.  He was 
offered non-narcotic pain medication, but walked out of the 
clinic and indicated that he would go to the patient 
representative for assistance in obtaining narcotics.

An October 2001 VA treatment record indicates that the 
veteran reported having had an abscess drained in 1973, and 
that he had had paralysis and severe pain in the left arm 
since then.  He had been treated with Oxycodone and Oxycontin 
in the past, but those drugs had been discontinued because he 
had tested negative for opiates (the Oxycodone and Oxycontin) 
but positive for amphetamine and cannabis.  The veteran 
continued to complain of debilitating pain in the left arm, 
and the inability to move the arm.

A review of the VA treatment records shows that multiple 
examinations have been provided that were not related to 
specific treatment for the left upper extremity, or any of 
the veteran's other service-connected disabilities.  When 
admitted to the hospital in November 2001 for suspected 
hepatic encephalopathy, the treating physician noted the 
veteran's history of left elbow pain secondary to a war 
injury.  The physician also noted the veteran's long history 
of alcohol and marijuana abuse.  A neurological examination 
of both upper extremities at that time showed full motor 
strength, sensation, and proprioception.  The physician did 
not document any limited motion or contractures in the left 
upper extremity.  Another examination five days later did not 
document any abnormalities pertaining to the upper 
extremities.  

When later hospitalized for alcohol rehabilitation in 
November 2001, the physician noted that the veteran had 
paralysis of the left median nerve, but the examination 
revealed no deformities in any joints.  The veteran was 
provided a median wrist splint for the left wrist in December 
2001.

The veteran came to the Neurology Clinic in December 2001 and 
insisted on being given Oxycodone or Oxycontin.  The 
neurologist noted that those drugs had been discontinued in 
the past and a narcotic restriction imposed because multiple 
narcotic testing had been negative for opiates, but positive 
for amphetamines and cannabis.  The testing had been negative 
for opiates after the veteran had received an adequate number 
of tablets for continuing pain control.  The veteran asserted 
that the pain medication he had been given was insufficient 
to control the pain in the left arm, and he refused to try 
any type of medication other than Oxycodone or Oxycontin.  He 
also refused rehabilitation or any additional studies 
regarding his left arm complaints.  The neurologist was 
unable to assess the left arm disability due to the veteran's 
lack of cooperation, but noted that the fingers and left 
elbow were in fixed position.  The neurologist also noted, 
however, that there was only mild atrophy in the left arm, 
and no fasciculations.  The neurologist prescribed a Fentanyl 
patch for pain control, and informed the veteran that he 
would not be given oral pain medications due to his prior 
improper use of Oxycodone and Oxycontin.

The RO provided the veteran a VA medical examination in 
January 2002 in conjunction with a claim for service 
connection for hepatitis.  The examiner then noted that the 
veteran had been prescribed Fentanyl patches and continuous 
Oxycontin for pain control, which should show up as opiates 
in urine drug screens.  The veteran's urine was, however, 
negative for any opiates, but was positive for alcohol and 
THC (cannabis).

The veteran also underwent a VA orthopedic examination in 
January 2002, during which the examiner noted his history of 
left arm trauma in service for which he had been hospitalized 
for three weeks and underwent surgery.  Examination again 
revealed markedly limited range of motion in the left elbow, 
wrist, and fingers due to pain.  An X-ray study of the left 
shoulder revealed acromioclavicular joint arthritis.  X-rays 
of the left elbow and humerus showed no abnormalities.  The 
X-rays of the hand revealed flexion contracture of all the 
fingers, and the X-ray of the wrist was sub-optimal due to 
the veteran's poor cooperation.  The examiner assessed the 
findings as multiple contractures of the left upper extremity 
of unclear etiology, and osteoarthritis of the left shoulder.  
The examiner did not find that the osteoarthritis of the left 
shoulder was related to the in-service injury.

The veteran was treated in the emergency room at the VAMC  in 
September 2002 due to bronchitis/pleuritis.  Physical 
examination at that time revealed the extremities to be 
normal, with no pain or edema.  The musculoskeletal system 
was also determined to be normal.

During a January 2004 VA examination the veteran reported 
having abscesses in the left forearm approximately every 
other month, for which he was treated with topical ointments 
and antibiotics at Gouverneur Hospital.  He also complained 
of constant pain in the left arm.  Examination revealed mild 
erythema and tenderness in the left antecubital fossa; a 1.0 
by 0.2 centimeter scar and a 2.0 by 0.2 centimeter scar; and 
no purulence.  The examiner found that although the veteran 
had a history of abscesses, there was no evidence of an 
infection at that time.

Analysis

The evidence shows that in addition to the residuals of the 
excision of the abscess on the left forearm, the veteran has 
a long history of treatment for multiple psychiatric 
diagnoses, including alcohol and drug abuse, major 
depression, a schizoaffective disorder, and post-traumatic 
stress disorder (PTSD).  Service connection has been granted 
for PTSD, as well as the neurological impairment resulting 
from the left arm injury.  Those issues are not, however, 
currently before the Board.

As previously stated, in a January 2000 rating decision the 
RO established a separate grant of service connection for 
left ulnar, radial, and median neuropathy and denied 
entitlement to service connection for multiple joint 
contractures and muscle injuries of the left upper extremity.  
The veteran was notified of those decisions and did not 
appeal, and those issues are not now before the Board.  The 
issue that is before the Board is entitlement to a higher 
rating for the residuals of the abscess on the left forearm, 
excluding any neurological, joint, or muscle impairment.  

Since service connection for the residuals of the abscess was 
granted in April 1978, the disability has been evaluated as a 
benign skin growth under Diagnostic Code 7819.  According to 
the version of the Rating Schedule in effect prior to August 
2002, benign skin growths were to be rated as scars based on 
disfigurement, etc.  38 C.F.R. § 4.118 (1994).  Pursuant to 
those criteria, a maximum 10 percent rating applied for scars 
that were superficial and poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
The 10 percent rating that has been assigned is, therefore, 
the maximum rating available under Diagnostic Codes 7803 or 
7804.  38 C.F.R. § 4.118 (1994).  Any other type of scar was 
to be rated based on limitation of function under Diagnostic 
Code 7805.  As will be shown below, the evidence indicates 
that the scars on the left forearm have not resulted in any 
limitation of function of the left upper extremity beyond 
that contemplated by the 10 percent rating that has been 
assigned.

With the assumption that the skin rash that has recurred on 
the left forearm is a manifestation of the residuals of the 
abscess treated in service, the pruritic rash is properly 
evaluated under Diagnostic Code 7806 for eczema, because the 
functions affected, anatomical localization, and 
symptomatology are most analogous to the functional 
impairment resulting from that disorder.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In accordance with 
Diagnostic Code 7806, a 30 percent rating is applicable if 
the disorder causes constant exudation and itching with 
extensive lesions or marked disfigurement.  38 C.F.R. § 4.118 
(1994).  Although the veteran alleges that the recurring rash 
causes constant exudation and itching, the size of the area 
affected by the rash cannot be considered extensive, nor does 
it result in marked disfigurement.  The rash is limited to a 
5.0 by 1.0 inch area on the left forearm, which can be hidden 
from view with clothing.  The examiner in September 1999 
described the rash as significantly disfiguring, but that 
finding was not reflected in any of the other examination 
reports and "significant disfigurement" is not the same as 
"marked disfigurement."  The Board finds, therefore, that 
the criteria for a 30 percent rating based on the criteria in 
effect prior to August 2002 are not met.  The Board also 
finds that, because the scars and the rash are located in the 
same area and are claimed to have the same manifestations 
(ulceration), the veteran is not entitled to separate 
10 percent ratings for the scars and the rash.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) ("the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology."); 38 C.F.R. 
§ 4.14 (2004).  

With the revision to the rating criteria in August 2002, 
benign skin growths are to be rated as disfigurement of the 
head, face, or neck (if so located); scars under Diagnostic 
Codes 7801-7805; or based on impairment of function.  The 
residuals of the abscess on the left forearm cannot be rated 
as disfigurement of the head, face, or neck because the scars 
and rash are not located on those parts of the body.  A 
maximum 10 rating is applicable for superficial scars that do 
not cause limitation of motion (Diagnostic Code 7802), 
superficial scars that are unstable (Diagnostic Code 7803), 
and superficial scars that are painful on examination 
(Diagnostic Code 7804).  38 C.F.R. § 4.118 (2004).  
Consideration of those diagnostic codes cannot, therefore, 
result in a higher rating.  

A 20 percent rating is available under Diagnostic Code 7801 
for scars other than on the head, face, or neck that are deep 
or that cause limited motion.  In addition, any other type of 
scar is to be rated based on limitation of function under 
Diagnostic Code 7805.  The medical evidence indicates that 
the scars on the left forearm are not deep, in that they have 
been described as well healed and generally without any 
underlying tissue damage.  In addition, the evidence 
indicates that the scars have not caused any limitation of 
motion or function in the left arm.

The Board notes that the evidence indicates that the veteran 
has a flexion contracture of the left elbow, and that the 
left wrist is fixed in line with the forearm.  The evidence 
shows, however, that the limitation of motion in those joints 
is not related to the abscess on the left forearm that was 
treated during service.  The examiner in September 1999 
determined that it was highly unlikely that the abscess on 
the left forearm had caused the multiple contractures in the 
left upper extremity.  The examiner in January 2002 noted the 
in-service injury and found that the multiple contractures of 
the left upper extremity were of unclear etiology.  The 
neurological impairment in the left upper extremity has been 
separately rated, and those manifestations cannot be 
considered in determining the appropriate rating for the 
scars.  See Brady, 4 Vet. App. at 206; 38 C.F.R. § 4.14 
(2004).  The Board finds, therefore, that the scars on the 
forearm have not resulted in any limitation of motion or 
function in the left upper extremity.

In addition to the scars, the residuals of the in-service 
abscess on the left forearm include the skin rash previously 
described.  According to the revised rating criteria, a 
30 percent rating is applicable for dermatitis or eczema 
under Diagnostic Code 7806 if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or if 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The evidence indicates that the skin 
rash is limited to a 5.0 by 1.0 inch area on the left 
forearm, which constitutes significantly less than 20 percent 
of the entire body or 20 percent of exposed areas.  In 
addition, the veteran has not required treatment with 
systemic therapy for six weeks or more during any 12-month 
period.  The Board finds, therefore, that the criteria for a 
higher rating based on the provisions of Diagnostic Code 
7806, as revised, are not met.

In summary, the evidence indicates that the criteria for a 
higher rating are not met, based on consideration of the 
original and revised versions of the Rating Schedule.  The 
Board finds, therefore, that neither version of the rating 
criteria is more favorable to the veteran.  VAOPGCPREC 3-00.  
For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for the residuals of the 
excision of an abscess on the left forearm.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right foot disorder 
is reopened.

The claim of entitlement to an increased rating for the 
residuals of the excision of an abscess on the left forearm 
is denied.


REMAND

As previously stated, the Board has determined that 
additional development is warranted regarding the claim of 
entitlement to service connection for plantar fasciitis and 
hammer toes of both feet.  The evidence shows that he 
currently has a medical diagnosis of disability pertaining to 
both feet, and that injuries to both feet were documented 
during service.  These issues are, therefore, being remanded 
in order to obtain a medical opinion regarding a nexus 
between the in-service injuries and the currently diagnosed 
disabilities.  See 38 C.F.R. § 3.159(c)(4) (2004).

The veteran claims that the bilateral plantar fasciitis and 
hammer toes, which were initially diagnosed in July 1994, 
were caused by having to run and march in combat boots that 
were too small during service.  His service medical records 
disclose that he was treated for a painful right foot in 
February 1976, and a right ankle sprain in March and April 
1976.  He was also treated for painful calluses (plantar 
warts) on the bottom of the left foot in January and February 
1976.  During his June 1976 separation examination he 
complained of problems with his feet, but any examination of 
the lower extremities was not documented.  Examination of the 
feet in March 1978, including an X-ray study, revealed no 
abnormalities.

The available evidence indicates that he complained of 
bilateral foot pain in January 1991, but no diagnosis was 
then recorded.  A VA examination in September 1991 revealed 
callosities on the bottom of the left foot, but no other 
abnormalities.  An 
X-ray study at that time disclosed a calcification in the 
soft tissue between the first and second metatarsals, but was 
otherwise normal.  The veteran was given orthopedic shoes in 
January 1992, but the reason is not shown in the available 
evidence.  In July 1994 he was found to have hammer toes and 
plantar fasciitis of both feet.  He underwent surgery on the 
left foot in October 1997, and the right foot in December 
1996.

Accordingly, the issue of entitlement to service connection 
for bilateral plantar fasciitis and hammer toes is remanded 
for the following development:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a foot 
disorder since September 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should provide the veteran a 
VA medical examination in order to obtain 
an opinion on whether the currently 
diagnosed bilateral foot disorder is 
related to the injuries documented during 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct and 
examination of the feet and provide a 
diagnosis for any pathology found.  Based 
on review of the medical evidence of 
record and sound medical principles, and 
not on the veteran's reported history, 
the examiner should also provide an 
opinion on whether any currently 
diagnosed foot disorder is related to the 
injuries documented during service 
(plantar warts on the left foot and right 
ankle sprain), or any other incident of 
service.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



